PER CURIAM.
The City of Sarasota appeals a judgment invalidating an ordinance which changed the zoning of appellee’s property so as to preclude the erection of a high rise apartment pursuant to a previously obtained building permit. The lower court concluded that the ordinance had a confiscatory effect upon the appellee and held that the appellee had sustained the burden of showing that the zoning change was arbitrary and unreasonable and had no reasonably debatable relationship to the public health, safety or general welfare, cf. City of Clearwater v. College Properties, Inc., Fla.App.2d, 1970,239 So.2d 515.
On the particular facts presented by this record, we cannot say that the court erred. The judgment is, therefore, affirmed.
MANN, C. J., and McNULTY and GRIMES, JJ., concur.